Citation Nr: 0514617	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, evaluated as 30 percent disabling for 
degenerative arthritis and 20 percent disabling for 
instability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1970 to August 
1973 and from April 1974 to April 1977.

This comes before the Board of Veterans' Appeals (Board) from 
a December 1999 rating decision issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Montgomery, Alabama.  The veteran voiced disagreement in June 
2000 and a statement of the case (SOC) was issued the 
following month.  The veteran perfected his appeal in July 
2001, within one-year of the August 2000 notification of the 
rating decision to his correct address.  See, e.g., Crain v. 
Principi, 17 Vet. App. 182 (2003).  The Board remanded this 
issue in October 2003.  The requested development is now 
complete and this matter is again before the Board for 
appellate review.

A hearing was held before the undersigned Veterans Law Judge 
in February 2002.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service-connected residuals of a right knee 
injury are manifested by muscle atrophy of the right leg, 
limitation of function that approximates extension to 30 
degrees, pain, and moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
more, for the veteran's degenerative arthritis residuals of a 
right knee injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2004).

2.  The criteria for a disability rating in excess of 20 
percent for instability residuals of a right knee injury are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran is currently rated as 20 percent disabled based 
on instability of the right knee.  A 20 percent disability 
rating is assigned for recurrent subluxation or lateral 
instability of the knee that is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  A maximum 30 percent rating is 
warranted when such impairment is severe.  Id.  Here, the 
evidence does not show that the veteran's right knee 
disability is manifested by severe recurrent subluxation or 
lateral instability.  Instead, the November 1999 VA 
examination report indicates that the veteran complained of 
instability and giving away of his knee while examination 
showed some instability and guarding of movement.  The 
examiner specifically indicated that the veteran's 
instability was of a moderate degree.  The veteran was again 
examined in March 2004.  The report shows that the veteran 
had moderate recurrent subluxation and the examiner indicated 
that subluxation was not found.  His VA treatment records 
reveal that he wore a knee brace that he stated was effective 
at reducing his symptoms.  As the evidence is indicative of 
moderate instability of the right knee, a higher 30 percent 
disability rating is not warranted in the instant case.  
38 C.F.R. § 4.7 (2004).

If a knee disorder is evaluated under a diagnostic code not 
predicated on limitation of motion, a separate rating may be 
justified for additional disability, such as arthritis.  See 
VAOPGCPREC 23-97.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  Diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004).  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2004).  "[F]unctional loss due to pain is to 
be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath, 1 Vet. App. at 592.

The veteran is currently evaluated as 30 percent disabled 
based on limitation of extension to 20 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  A 40 percent 
disability rating is assigned for extension limited to 30 
degrees while a maximum 50 percent rating is assigned for 
extension limited to 45 degrees.  Id.  An October 1999 
private medical record indicates that the veteran had mild 
limitation of extension with crepitation on motion and some 
muscle atrophy of the right leg.  The November 1999 VA 
examination report shows that the veteran had normal 
extension (zero degrees) but there was objective evidence of 
painful motion.  While he did not have any abnormal movement, 
he did walk with a marked limp.  A February 2002 private 
medical record shows that the veteran had a history of an 
abnormal gait.  The February 2002 hearing transcript reflects 
that the veteran testified to severe knee pain.

The March 2004 VA examination shows that the veteran had 
extension to 21 degrees on the left with evidence of painful 
motion.  The examiner specifically indicates in the report 
that there was 5 degrees of additional range of motion loss 
due to pain on use, including flare-ups, weakened movement 
and excess fatigability or incoordination with 4 degrees of 
additional loss during flare-ups.  The report shows that the 
veteran walked with a marked limp, even with a cane, and he 
had an unusual shoe-wear pattern.  The veteran's VA treatment 
records show his treatment for chronic knee pain and indicate 
that a total knee replacement was under consideration.  

The evidence of the veteran's limitation of extension to 21 
degrees, when combined with the objective evidence of muscle 
atrophy, increased limitation of motion from 5 to 9 degrees 
due to pain and flare-ups is such that the veteran's 
limitation of function of the right knee more closely 
approximates limitation of extension to 30 degrees such that 
a 40 percent disability rating, but no more, is warranted.

The Board has also consider whether a separate rating based 
on limitation of flexion is warranted.  See VAOPGCPREC 9-04 
(Sept. 17, 2004).  Under applicable criteria, a 
noncompensable rating is assigned for limitation of flexion 
to 60 degrees while a 10 percent evaluation is assigned for 
limitation of flexion of the knee to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).  Here, the October 1999 
private medical record shows the veteran had mild limitation 
of flexion while the November 1999 VA examination report 
shows flexion of the right knee to 108 degrees.  The March 
2004 VA examination report reveals flexion to 84 degrees.  
While the medical evidence of record shows the veteran has 
some limitation of right knee flexion, it is not to such a 
degree that a separate rating is warranted.  The Board notes 
that as the veteran's increased symptomotology due to pain on 
use and during flare-ups has been utilized to evaluate 
limitation of extension, the same symptoms will not be used 
to entitle the veteran to a separate disability rating based 
on flexion.  See 38 C.F.R. § 4.14 (2004).

Furthermore, the Board has considered whether the veteran is 
entitled to a separate disability rating for his post-
operative scars.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (Scars must be considered separately).  Here, the 
evidence of record reflects that the veteran has never 
complained of painful post-operative scars and physical 
examination, as revealed by the medical evidence, revealed 
two parallel scars that each measure less than 12 
centimeters.  In this regard, prior to August 2002, a 
superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.)   In short, the evidence of record does 
not reflect a painful scar such that a disability rating is 
appropriate under either the prior or revised rating 
criteria.  Accordingly, the Board finds that the 
preponderance of the evidence of record is against a separate 
compensable rating for his surgical scar.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2004); 
but see 38 C.F.R. § 4.14 (2004).  The evidence of record, 
however, does not reflect the veteran has ankylosis of his 
right knee or impairment of the tibia and fibula resulting in 
nonunion with loose motion such that application of 
Diagnostic Code 5256, or 5262, respectively, would be proper.

In short, the weight of the evidence is against a disability 
rating in excess of 40 percent for degenerative arthritis of 
the right knee and 20 percent for instability.  The Board 
notes that when the preponderance of the evidence is against 
a claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Furthermore, the Board has no reason to 
doubt that the veteran's service-connected right knee 
disability limits his efficiency in certain tasks.  However, 
the evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  Because the 
VCAA notice for this claim was not provided to the veteran 
prior to initial adjudication, the timing of the notice does 
not comply with the express requirements of the law.  See 
38 U.S.C.A. § 5103(a) (West 2002).  However, the VCAA was not 
enacted until November 9, 2000.  As such, the Board concludes 
that the RO did not err by not providing the veteran proper 
notice prior to the initial adjudication in 1999.  VAOPGREC 
7-2004 (July 16, 2004).  Moreover, he was subsequently 
provided content complying notice and proper process.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
and February 2004.  Since the letters fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the December 2004 
Supplemental SOC.  With respect to element (4), the Board 
notes that the letters contained a specific request that the 
veteran provide the information requested and informed him 
that he could submit evidence himself, and thus may 
considered to have been requested to provide to VA any 
evidence in his possession that pertains to the claim.  There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
November 1999 and again in March 2004.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The resulting reports have been 
obtained.  Private medical evidence and VA treatment records 
have been associated with his claims file.  The veteran was 
afforded the opportunity to offer testimony in support of his 
claim; a transcript is of record.  While the hearing 
transcript shows that the veteran vaguely referred to a 
disability retirement, his VA medical records indicate that 
this was due to a spine disability, not his knee.  As such 
evidence is not pertinent to this knee claim, a remand in the 
instant case would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The veteran has not specifically 
identified or authorized the request of any additional 
evidence.  As such, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 
 



ORDER

A 40 percent disability rating, but no more for degenerative 
arthritis residuals of a right knee injury is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.  An increased rating for 
instability residuals of a right knee injury is denied.




	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


